Citation Nr: 1533263	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date of service connection for major depressive disorder and panic disorder earlier than November 10, 2008.

2.  Entitlement to an effective date of service connection for right knee degenerative joint disease earlier than November 10, 2008.

3.  Entitlement to an effective date of service connection for left knee degenerative joint disease earlier than November 10, 2008.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.   

5.  Entitlement to an initial compensable rating for acne keloidalis nuchae and pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a September 2010 rating decision, the RO awarded the Veteran service connection for a major depressive disorder and panic disorder, left knee degenerative joint disease, and right knee degenerative joint disease, each effective from November 10, 2008.  In October 2010, the Veteran called the RO requesting to file a claim for an earlier effective date for his service-connected conditions.  See October 2010 Report of General Information (VA Form 21-0820).  This statement is accepted as a timely notice of disagreement with the September 2010 rating decision, concerning the effective dates assigned.  A statement of the case was issued in May 2013, and the Veteran submitted a timely substantive appeal in July 2013.  

As concerning the issues of entitlement to service connection for erectile dysfunction and entitlement to an initial compensable rating for the service connected acne keloidalis nuchae and pseudofolliculitis barbae, the Veteran initiated an appeal of the RO's March 2014 and July 2014 rating actions concerning these claims.  See December 2014 Notice of Disagreement (VA Form 21-0958); see also March 2014 Rating Decision (in pertinent part, denying entitlement to service connection for erectile dysfunction); July 2014 Rating Decision (granting service connection for acne keloidalis nuchae and pseudofolliculitis barbae and assigning a noncompensable (0 percent) evaluation effective November 22, 2013).  See, too, 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal).  However, the RO did not address these claims in a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added these claims as questions on appeal and discusses them below.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims processing systems reveals additional documents and records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial compensable rating for the service-connected acne keloidalis nuchae and pseudofolliculitis barbae and entitlement to service connection for erectile dysfunction, to include as secondary to service connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran submitted a claim for service connection for depression and disorders of the bilateral knees in October 2002, which was denied in a January 2003 rating decision.  He was notified of this decision and of his appellate rights by letter dated February 14, 2003.

2.  The Veteran submitted a timely notice of disagreement (NOD) in response to the January 2003 rating decision, but did not perfect the appeal after a June 2003 statement of the case (SOC) was issued and mailed to him.

3.  The Veteran submitted a petition to reopen the service connection claims for depression and disorders of the bilateral knees on November 10, 2008. 


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, which denied service connection for depression and disorders of the bilateral knees, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for an effective date of service connection for major depressive disorder and panic disorder prior to November 10, 2008 are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The criteria for an effective date of service connection for right knee degenerative joint disease prior to November 10, 2008 are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

4.  The criteria for an effective date of service connection for left knee degenerative joint disease prior to November 10, 2008 are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

In this case, the Veteran is appealing the effective dates assigned following a grant of service connection. The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a May 2013 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing an earlier effective date.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Because the earlier effective date issue does not involve a medical determination, a VA examination or opinion is not warranted.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 


II.  Analysis

The Veteran contends that an effective date earlier than November 10, 2008 is warranted for the grant of service connection for major depressive disorder and panic disorder, left knee degenerative joint disease, and right knee degenerative joint disease, arguing in his October 2010 notice of disagreement (NOD) and in subsequent statements that the award should go back to his original October 2002 claim for these disabilities.  For the following reasons, the Board finds that entitlement to earlier effective dates is not established.

The terms "claim" or "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran initially submitted a service connection claim in October 2002 for depression and bilateral knee disorders.  The claims were denied in a January 2003 rating decision.  The Veteran was informed of that decision and his appellate rights in a February 14, 2003 letter.  See 38 C.F.R. § 19.25 (2014).  He submitted a timely notice of disagreement (NOD) in March 2003.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014).  The RO again denied the claims in a June 18, 2003 SOC.  See 38 C.F.R. § 19.19 (2014).  The SOC also informed the Veteran of the requirements for perfecting the appeal to the Board.  See 38 C.F.R. § 19.30(b) (2014).  Thereafter, the Veteran did not perfect his appeal by filing a substantive appeal (i.e. VA Form 9 or equivalent).  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014) (setting forth requirements and time limits for perfecting an appeal to the Board).  Moreover, new and material evidence was not received by VA within the remainder of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Consequently, the January 2003 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a); 20.1103.

The Veteran petitioned to reopen the claim on November 10, 2008.  See VA Form 21-526, submitted on November 10, 2008.  The claim was reopened and granted effective November 10, 2008, the date of the new claim, in a September 2010 rating decision.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  After a final disallowance of a claim, the effective is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2). 

In other words, as dictated by the above provisions, once a previous decision has become final, the earliest effective date of service connection for the disability addressed in that decision is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule is when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c) (2014), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE), as provided in 38 U.S.C.A. § 5109A(a) (West 2014) and 38 C.F.R. § 3.105(a) (2014). 

The January 2003 rating decision based the denial of service connection for a depression and a bilateral knee disability on the evidence of record, including his service treatment records received in November 2002 and post-service VA examination reports, which the RO found did not reflect current diagnoses of depression or knee disorders.  See January 2003 Rating Decision; November 2002 VA Mental Disorders Examination; November 2002 VA Joints Examination Report and Radiological Report.  Accordingly, the claims were denied for a lack of evidence of current diagnoses.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (The existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran has not submitted a motion to revise or reverse the January 2003 rating decision on the basis of CUE.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  Thus, this exception to the general effective date provisions discussed above does not apply.

The exception afforded by newly associated service department records under 38 C.F.R. § 3.156(c) also does not apply.  Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. An award based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. §§ 3.156(c)(3).  However, such records do not include records that VA could not have obtained when it previously decided the claim because the records did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the appropriate official source.  38 C.F.R. § 3.156(c)(2). 

Here, the Veteran's complete service treatment records were associated with the claims file in November 2002, and the January 2003 rating decision specifically notes that the evidence included "Service Medical Records from January 24, 1989 through October 21, 2002."  See January 2003 Rating Decision.  There were no additional relevant service department records associated with the claims file following the issuance of the January 2003 rating decision.  Moreover, the eventual grant of service connection for major depressive disorder and panic disorder, left knee degenerative joint disease, and right knee degenerative joint disease was not based in whole or in part on any newly associated service department records.  Rather, the September 2010 rating decision granting service connection for these claims was based on the results of contemporaneous VA compensation and pension examinations which provided current diagnoses of psychiatric and right and left knee disabilities and further put forth positive nexus opinions linking these diagnosed disabilities to his active service.  Accordingly, an earlier effective date is not warranted under § 3.156(c). 

In support of his claims, the Veteran maintained that he never received the SOC issued in response to his March 2003 NOD.  See July 2013 VA Form 9 (Substantive Appeal).  He asserted that he was homeless and was moving from place to place following his submission of the March 2003 NOD.  See id.  Because he never received the SOC, he never filed a substantive appeal because he assumed his claims were still being processed.  See id.  

In this regard, in Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court of Appeals for Veteran's Claims (Court/CAVC) held that: "[i]n the normal course of events, it is the burden of the Veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him."  See also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (VA may rely on the "last known address" shown of record, and the burden is on an appellant to keep VA apprised of his or her whereabouts).  Here, the address reflected on the letter enclosing the June 2003 SOC was the only address of record at the time the communication was sent.  See, e.g., March 2003 NOD (confirming his address as identical to that listed in his original October 2003 Claim).  Moreover, the Veteran continued to use that address on subsequent submissions.  See, e.g., February 2004 Disabled Veterans Application for Vocational Rehabilitation (VA Form 28-1900).  It was not until November 2007 that VA was notified of any updated address.  See November 2007 Appointment of Veteran's Service Organization as Claimant's Representative (VA Form 21-22); November 2007 Representative Letter.  Accordingly, there is no evidence suggesting that the address listed on the letter accompanying the June 2003 SOC was incorrect, especially considering that there was no other available address, and because the Veteran confirmed his address on subsequent communications.   

Accordingly, under the presumption of regularity in the administrative process, the Board presumes that the SOC was properly mailed to and received by the Veteran.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (August 2014) (holding that under the presumption of regularity, if notice is sent to the claimant's last known address of record, it will be presumed that VA properly discharged its official duties) (citing Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007)); see also United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption may only be rebutted with "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Such evidence includes "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular."  Boyd, 27 Vet. App. at 72 (quoting Crain v. Principi, 17 Vet.App. 182, 186 (2003)).  The mere assertion that the SOC was not received does not by itself constitute clear evidence rebutting the presumption.  Id.  However, the presumption of regularity may be rebutted where there is evidence that (1) VA used an incorrect address on the mailing in question or (2) evidence that the mailing was returned as undeliverable and "there were other possible and plausible addresses available to VA" at the time.  Id. at 72.  As the correct address is reflected in the letter accompanying the June 2003 SOC, and since it was not returned to VA as undeliverable, the Board presumes that the Veteran did receive this letter.  See id.  His mere assertion that he did not receive it does not serve as clear evidence to the contrary.  See id.

Accordingly, given the finality of the January 2003 rating decision, the effective date of service connection for major depressive disorder and panic disorder, left knee degenerative joint disease, and right knee degenerative joint disease can be no earlier than the date on which the new claim was submitted, namely November 10, 2008, as a matter of law.  See 38 C.F.R. § 3.400(q)(2).  There is no indication of any claim for service-connected benefits for a psychiatric and/or knee disorder prior to that date and since the issuance of the June 18, 2003 SOC.  See 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a) (2014).  

The Board is sympathetic to the Veteran's contentions, and notes his request to be granted an "exception" because the failure to file a timely substantive appeal was "not [his] fault."  See July 2013 VA Form 9.  However, the Board is without authority to grant benefits simply because such a result might be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (stating that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided by Congress") (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  

Accordingly, entitlement to an earlier effective date of service connection for major depressive disorder and panic disorder, left knee degenerative joint disease, and right knee degenerative joint disease is denied.  Because this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to an effective date of service connection for major depressive disorder and panic disorder earlier than November 10, 2008 is denied.

Entitlement to an effective date of service connection for right knee degenerative joint disease earlier than November 10, 2008 is denied.

Entitlement to an effective date of service connection for left knee degenerative joint disease earlier than November 10, 2008 is denied.


REMAND

As noted, in a March 2014 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for erectile dysfunction.  Also, in July 2014, the AOJ granted service connection for acne keloidalis nuchae and pseudofolliculitis barbae and assigned a noncompensable evaluation effective November 22, 2013.  Although the Veteran submitted a statement in December 2014 expressing disagreement with the decisions concerning these issues, it does not appear that the RO recognized that statement as a notice of disagreement (NOD) or that any additional action has, as yet, been taken with regard to these claims.  See 38 C.F.R. § 20.200 (providing that an appeal consists of a timely filed NOD in writing and, after an SOC has been issued, a timely substantive appeal); see also 38 C.F.R. §§ 20.201 (providing, in pertinent part, that a NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative action by the AOJ and a desire for appellate review).  Moreover, the Veteran's NOD was timely as it was received by VA well within one year of the rating decisions to which it pertains.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing NOD's).

Accordingly, because no subsequent SOC has been issued with respect to these issues, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's action regarding this issue is taken to fulfill the requirements of the Court in Manlincon. 

Consequently, the case is REMANDED for the following action:

The AOJ should issue a statement of the case to the Veteran addressing the matters of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, and entitlement to an initial compensable rating for the service-connected acne keloidalis nuchae and pseudofolliculitis barbae.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


